internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-100197-02 date date legend taxpayer project state place issuer d dear this letter responds to a letter dated date submitted on behalf of taxpayer requesting a private_letter_ruling regarding sec_42 of the internal_revenue_code taxpayer represents the following facts taxpayer is a state limited_partnership taxpayer was formed to develop construct own and operate the project located in place taxpayer expects the project will be placed_in_service in d construction financing includes tax-exempt_bonds issued by issuer issuer will lend the proceeds of the bonds to taxpayer bond loan these tax-exempt_bonds will finance percent or more of the aggregate basis of each building in the project and the land on which each building is located the tax-exempt_bonds are exempt from tax under sec_103 and are subject_to the volume_cap under sec_146 after the project is placed_in_service under sec_42 taxpayer will repay a portion of the bond loan and issuer will redeem a portion of the tax-exempt_bonds taxpayer will claim only the percent present_value credit allowable under plr-100197-02 sec_42 with respect to the project taxpayer will not claim any percent present_value credit as described in sec_42 with respect to the project sec_42 provides a tax_credit for investment in low-income_housing buildings placed_in_service after date sec_42 provides that the amount of credit determined under sec_42 for any taxable_year with respect to any building shall not exceed the housing_credit_dollar_amount allocated to such building under sec_42 sec_42 provides that an allocation generally shall be taken into account under sec_42 only if it is made not later than the close of the calendar_year in which the building is placed_in_service sec_42 provides that sec_42 does not apply to any portion of the credit otherwise allowable under sec_42 which is attributable to eligible_basis financed by any obligation the interest on which is exempt from tax under sec_103 if - i such obligation is taken into account under sec_146 and ii principal payments on such financing are applied within a reasonable period to redeem obligations the proceeds of which were used to provide such financing for purposes of sec_42 sec_42 provides that if percent or more of the aggregate basis of any building and the land on which the building is located is financed by tax-exempt obligations described in sec_42 sec_42 does not apply to any portion of the low-income_housing_credit allowable under sec_42 with respect to such building in the present case taxpayer represents that percent or more of the aggregate basis of each building in the project and the land on which each building is located will be financed by tax-exempt_bonds also a portion of the tax-exempt_bonds will be redeemed after the date the project is placed_in_service accordingly based solely on the representations and the relevant law set forth above we conclude that the redemption of a portion of the tax-exempt_bonds at any time after the date when the project is placed_in_service under sec_42 will not in and of itself result in a determination that the project was not financed with tax-exempt_bonds under sec_42 no opinion is expressed or implied regarding the application of any other provisions of the code or income_tax regulations specifically we express no opinion on whether the project qualifies for the low-income_housing tax_credit under sec_42 the plr-100197-02 validity of costs included in the project’s eligible_basis whether or when the 50-percent aggregate basis requirement in sec_42 is met or whether any other requirement of sec_42 is met according to the power_of_attorney on file with the ruling_request a copy of this letter is being sent to taxpayer’s authorized representative this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours s harold e burghart harold e burghart assistant to the chief branch office of associate chief_counsel passthroughs and special industries enclosures cc copy of letter copy for sec_6110 purposes
